OPINION OF THE COURT
Per Curiam.
Order, dated December 28, 2011, affirmed, without costs.
Under the present circumstances, and in view of the elderly rent-stabilized tenant’s tender of the full amount of the final judgment issued in this nonpayment summary proceeding, we find no cause to disturb the court’s discretionary determination to vacate the warrant of eviction so as to preserve the long-term (over-30-year) tenancy, while at the same time safeguarding the landlord’s right to seek legal fees. Based on an examination of the history of the proceeding, including the tenant’s steady and ultimately successful efforts to secure emergency rent relief from a city agency, we are satisfied that sufficient “good cause” has been shown to warrant the requested relief (RPAPL 749 [3]; see Harvey 1390 LLC v Bodenheim, 96 AD3d 664 [2012]). Here, similar to Bodenheim (96 AD3d at 665), “the tenant did not sit idly by or fail to appear, resulting in entry of judgment by default. Instead, [s]he made partial payments, engaged in good faith efforts to secure emergency rental assistance to cover the arrears and, at the time Civil Court stayed execution of the warrant,” had obtained and tendered the full amount of the arrears.